DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of amendment with remarks January 11, 2021. Claims 1, 16, 31, and 37 have been amended; claims 2, 17, 32, and 38 have been canceled; claims 43-46 are new. Claims 1, 3-16, 18-31, 33-37, and 39-46 are pending. This communication is considered fully responsive and sets forth below.
3.	Claims Objections: in the Response, Applicants amended claim(s) for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
4.	Claims Art Rejections: Applicants’ amendments with arguments filed January 11, 2021 have been fully considered and they are persuasive. See the following for examiner’s statement of allowance.
Allowable Subject Matter
5.	Claims 1, 3-16, 18-31, 33-37, and 39-46 are allowed. 
The following is the reason for examiner’s statement of allowance:

However, in consideration of the claim amendment with arguments/remarks filed on January 11, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“wherein the DCI and a downlink shared channel (DSCH) of the PDSCH are jointly encoded or separately encoded;” and “transmitting, to the UE, the DCI on the 
Claim 31 includes similar limitations.
“wherein the DCI and a downlink shared channel (DSCH) of the PDSCH are jointly encoded or separately encoded;” and “receiving, from the BS, the DCI on the PDSCH based at least in part on the capability of the UE to decode the DCI on the PDSCH and based at least in part on the DCI and the DSCH being jointly encoded or separately encoded” as specified in claim 16.
Claim 37 includes similar limitations.
Dependent claims 3-15, 18-30, 33-36, and 39-46 are also allowable for incorporating the features recited in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473